Title: From George Washington to David Bell, 22 April 1756
From: Washington, George
To: Bell, David



[Winchester, 22 April 1756]
To Captain David Bell. commanding at Conogochiege.Sir,

Waggons will be sent down to Conogochiege to bring some provisions to this place. Let the chief part of their loads be Flour; and put some Beef and Fish into each waggon—Take care to reserve a sufficient quantity for your own and Captain Gist’s Company, for a month.
Captain Gist and you must remain at Conogochieg until further Orders: you must not neglect to procure as many Canoes as possible. Sergeant Hughes must send up his accusation against Michael Bond.
Send me, per the first opportunity, a Return of the quantity of Corn at Conogochieg; who it was laid in by; and for what purpose. I am Sir, &c.

G:W.
April 22, 1756.    

